DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The Brief Summary of the Invention portion is missing from the disclosure. 

	Drawings

The drawings are objected to because block (1025) (Fig. 10) and block (1015) (Fig. 10) are not descriptively labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

	Claim Objections

Claims 1 and 23 are objected to because of the following informalities: 
- claim 1, “a nuclear tool” (line 3) should be – the nuclear tool --; before “employing” (line 9), should insert – by --.
- claim 23, before “employing” (line 4), should insert – by --.
Appropriate correction is required.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “determining a plurality of piping properties of the multi-pipe configuration at the depth employing the EM measurement” (mental process), “determining, employing the piping properties, a processed nuclear measurement from the nuclear measurement” (mental process). Claims 1 and 21 recite an abstract idea of “determine an integrity of a well material at the depth and within an annulus defined by the multi-pipe configuration” (mental process). Claim 13 does not recite an abstract idea.
Under prong 2, step 2A, claims 1, 13, and 21 recite limitations of a particular machine including “a nuclear tool in the wellbore to make a nuclear measurement at a depth of the wellbore” and “an EM tool in the wellbore to make an EM measurement at the depth of the wellbore”. The limitations are indicative of integration into a practical application.
Accordingly, claims 1-22 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2013/0345983) in view of Prakash et al. (US 2013/0085675) and Khalaj Amineh et al. (US 2017/0191361).

Regarding claims 1, 13, and 21, Guo discloses a method, using a nuclear tool (Abstract, lines 1-3), for well integrity monitoring of a wellbore (Abstract, lines 1-3) having a pipe configuration (Figs. 2, 3), the method comprising:
	operating a nuclear tool (Abstract, lines 1-3) in the wellbore to make a nuclear measurement at a depth of the wellbore (Fig. 2; paragraph 0027, lines 1-3; Abstract, lines 1-3);
	determining, employing the piping properties (obtaining casing information, paragraph 0021, lines 2-5), a processed nuclear measurement (processing neutron logs, paragraph 0023, lines 1-5) from the nuclear measurement (neutron log, paragraph 0021, line 2); and


Regarding claims 13 and 22, Guo discloses the nuclear measurements correspond to volumetric information for a well material (paragraph 0023, lines 1-5) that is behind the metal pipes (paragraph 0042, line 5).

Regarding claim 21, Guo discloses
	an integrity computing device (44) including:
		an interface configured to receive the nuclear measurements (Fig. 4), and
a processor (processor of 44) configured to employ the nuclear measurements (neutron log, Fig. 4) to determine an integrity of a well material (paragraph 0024, lines 1-2) at one of the depths (paragraph 0042, lines 5-7) and within an annulus defined by the pipe configuration (Fig. 3). 
		a processor (processor of 44) configured to employ the nuclear measurements (neutron log, Fig. 4) to determine an integrity of a well material (paragraph 0024, lines 1-2) at one of the depths (paragraph 0042, lines 5-7) and within an annulus defined by the [multi-pipe] “pipe” configuration (Fig. 3). 

However, Guo does not disclose
	operating an EM tool in the wellbore to make an EM measurement at the depth of the wellbore;


Prakash et al. discloses that a logging tool can include electromagnetic tools and nuclear tools (paragraph 0001, lines 1-7).

Khalaj Amineh et al. discloses
	operating an EM tool (118) in the wellbore (104) to make an EM measurement at the depth of the wellbore (paragraph 0022, lines 1-5; Fig. 1; paragraph 0019, lines 1-2);
	determining a plurality of piping properties of the multi-pipe configuration (Fig. 2) at the depth employing the EM measurement (paragraph 0022, lines 1-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an EM tool as disclosed by Prakash et al. and Khalaj Amineh et al. for the purpose of making an EM measurement at the depth of the wellbore for determining a plurality of piping properties of the multi-pipe configuration.

Regarding claim 21, Guo does not disclose
	an integrity computing device including:
		an interface configured to receive the EM measurements, and


Khalaj Amineh et al. discloses
	an integrity computing device (122) including:
		an interface (116) configured to receive the EM measurements (via 122, Fig. 1), and
		a processor (processor of 122) configured to employ the EM measurements to determine an integrity of a well material (paragraph 0022, lines 1-5; Fig. 1; paragraph 0019, lines 1-2) at one of the depths and within an annulus defined by the multi-pipe configuration (Fig. 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an integrity computing device as disclosed by Khalaj Amineh et al. for the purpose of determining a plurality of piping properties of the multi-pipe configuration.

Regarding claims 2 and 19, Guo does not disclose the multi-pipe configuration includes a tubing and at least one string of casing. 

Khalaj Amineh et al. discloses a multi-pipe configuration includes a tubing and at least one string of casing (Fig. 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with a multi-pipe configuration including a tubing and at least one string of casing as disclosed by Khalaj Amineh et al. for the purpose of increasing the integrity of a wellbore (paragraph 0001, lines 4-5).

Regarding claims 3 and 24, Guo discloses the determining the processed nuclear measurement includes computing a baseline for nuclear measurements of the nuclear tool at multiple depths of the wellbore (reference curves for full cement, free pipe, respectively, Fig. 1). 

Regarding claims 4 and 24, Guo does not disclose the determining the processed nuclear measurement further includes subtracting the baseline from the nuclear measurement to produce the processed nuclear measurement. 

Khalaj Amineh et al. discloses comparing a baseline (706) with a measurement (702) (paragraph 0049, lines 4-5; paragraph 0048, lines 10-12) to produce a processed measurement (704, paragraph 0049, lines 7-9). It would have been obvious to compare the baseline (706) with the measurement (702) by subtracting the baseline (706) from the measurement (704). Accordingly, in view of Khalaj Amineh et al., it would have been obvious to subtract the baseline from the nuclear measurement of Guo.



Regarding claims 5 and 18, Guo does not disclose the plurality of piping properties include multiple ones of the properties selected from the list consisting of:
	tubing thickness,
	production casing thickness,
	distance between tubing and casing,
	distance between production casing and intermediate casing, and 
	relative eccentricity between tubing and casing. 

Khalaj Amineh et al. discloses a plurality of piping properties include multiple ones of the properties selected from the list consisting of:
	tubing thickness (thickness of pipe 1, Fig. 2),
	production casing thickness (thickness of pipe m, Fig. 2).
	 
While Khalaj Amineh et al. does not disclose a plurality of piping properties selected from the list consisting of:
	distance between tubing and casing,
	distance between production casing and intermediate casing, and 
	relative eccentricity between tubing and casing,


Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with tubing thickness and production casing thickness as disclosed by Khalaj Amineh et al. for the purpose of optimizing the integrity of a wellbore.

Regarding claims 6 and 25, Guo does not disclose at least one of the piping properties is calculated using an inversion process. 

Khalaj Amineh et al. discloses at least one of the piping properties is calculated using an inversion process (paragraph 0032, lines 1-5). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an inversion process as disclosed by Khalaj Amineh et al. for the purpose of calculating a piping property.

Regarding claims 7 and 20, Guo discloses the well material is selected from the list consisting of:
	cement (cement, Fig. 2),
	water (paragraph 0035, lines 14-15),
	mud sediments (mud, Fig. 3).


	radioactive tag material,
	non-radioactive tag material, and
	proppants,
the materials are optional limitations since they are recited in the alternative form.

Regarding claim 10, Guo does not disclose the EM tool is a frequency-domain or a time-domain tool.

Khalaj Amineh et al. discloses an EM tool is a frequency-domain or a time-domain tool (paragraph 0031, lines 6-11; paragraph 0003, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with an EM tool is a frequency-domain or a time-domain tool as disclosed by Khalaj Amineh et al. for the purpose of obtaining EM measurements.

Regarding claims 11 and 15, Guo does not disclose the nuclear and EM tools are in a same tool string. 

Prakash et al. discloses a logging tool can include a nuclear and EM tools (paragraph 0001, lines 1-7).  Accordingly, it would have been obvious to have the nuclear and EM tools in a same tool string.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with having the nuclear and EM tools in a same tool string as suggested by Prakash et al. for the purpose of having the tools together for obtaining nuclear and EM measurements.

Regarding claims 12 and 14, Guo does not disclose the nuclear and EM tools are collocated in a single tool body. 

Prakash et al. discloses a logging tool can include a nuclear and EM tools (paragraph 0001, lines 1-7).  Accordingly, it would have been obvious to collocate the nuclear and EM tools in a single body. 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with collocating the nuclear and EM tools in a single body as disclosed by Prakash et al. for the purpose of having the tools together for obtaining nuclear and EM measurements.

Regarding claim 23, Guo disclose processing the nuclear to produce a processed nuclear measurement employing the piping properties measurements (processing neutron logs, paragraph 0023, lines 1-5).



Khalaj Amineh et al. discloses processor (122) is configured to determine the well material integrity by calculating the piping properties from the EM measurements (paragraph 0021, lines 6-10), and mapping the processed nuclear measurement to the well material integrity employing a well material relationship map (Abstract, lines 6-9). In view of Khalaj Amineh et al., it would have been obvious to mapping the processed nuclear measurement to the well material integrity employing a well material relationship map.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with EM measurements and a well material relationship map as suggested by Khalaj Amineh et al. for the purpose of mapping the processed nuclear measurement to the well material integrity.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Prakash et al. and Khalaj Amineh et al. as applied to claims 1 and 13 above, and further in view of Caldwell et al. (US 3,123,709).



However, Guo as modified does not disclose a barrier that is located between the omnidirectional gamma source and the at least one gamma ray detector. 

Caldwell et al. discloses a barrier (33) that is located between the omnidirectional gamma source (22) and the at least one gamma ray detector (50) for guiding the gamma rays along a path (claim 4, lines 3-10). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo as modified with a barrier that is located between the omnidirectional gamma source and the at least one gamma ray detector
as disclosed by Caldwell et al. for the purpose of guiding the gamma rays along a path.

Regarding claim 16, Guo as modified by Prakash et al. and Khalaj Amineh et al. does not disclose the EM tool is a frequency-domain or a time-domain tool.

Khalaj Amineh et al. discloses an EM tool is a frequency-domain or a time-domain tool (paragraph 0031, lines 6-11; paragraph 0003, lines 1-4).

.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Prakash et al., Khalaj Amineh et al., and Caldwell et al. as applied to claims 1 and 8 above, and further in view of Michaelis et al. (US 4,539,649).

Regarding claims 9 and 17, Guo as modified by Prakash et al., Khalaj Amineh et al., and Caldwell et al. does not expressly disclose the nuclear tool has at least three gamma ray detectors.

Michaelis et al. discloses the number of nuclear tools and gamma ray detectors can be expanded (column 8, lines 3-8). Accordingly, it would have been obvious to expand the number of gamma ray detectors to three gamma ray detectors. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo as modified with at least three gamma ray detectors as suggested by Michaelis et al. for an optimum gamma ray detection.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 12, 2021